Citation Nr: 1451024	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-15 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for status post transsphenoidal resection of pituitary adenoma, to include as secondary to radiation exposure.  

5.  Entitlement to service connection for sleep apnea, to include as secondary to exposure to asbestos.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2012, the Veteran requested a Board hearing by live videoconference.  The RO scheduled the requested hearing on October 24, 2013, and informed the Veteran by an October 7, 2013 letter.  Without good cause, the Veteran failed to report to the hearing.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).     

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have a manifestation of a disease, injury, or residuals of an injury of his low back during his active service and arthritis of the back did not manifest to a compensable degree within one year of separation from active service, and his current low back disability is not etiologically related to active service. 

2.  The Veteran was not exposed to ionizing radiation during service.

3.  The Veteran does not have a current disability related to his status post transsphenoidal resection of pituitary adenoma. 

4.  The Veteran's sleep apnea was not caused or related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not all been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).  

2.  The criteria for service connection for status post transsphenoidal resection of pituitary adenoma, secondary to radiation exposure during service, have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107; 38 C.F.R. §§ 3.102, 3.303, 3.07, 3.309(a) (d), 3.311 (2014)  

3.  The criteria for service connection for sleep apnea, secondary to asbestos exposure during service, have not all been met.  38 U.S.C.A. 1110, 1154(a), 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues that are decided in the instant document, VA provided adequate notice in letters sent to the Veteran in August 2009, May 2010, and July 2010.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant examination and opinion in February 2010.  That opinion described the Veteran's back disability, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

VA did not provide examinations with regard to the Veteran's claims of entitlement to service connection for status post transsphenoidal resection of pituitary adenoma or for sleep apnea.
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c) (4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the record does not provide an indication of an association between service and the Veteran's pituitary adenoma and subsequent resection.  Although the threshold for the third factor is a low one, there is a threshold.  There is no evidence of the type or similar to the type of evidence that the Veterans Court described in McLendon as examples of what satisfies the indication of an association factor.  Here, the only evidence of record relevant to the indication of association factor are the Veteran's statements that his pituitary adenoma was caused by exposure to nonionizing radiation emitted from radio transmitters.  The Board finds that this does not rise to the threshold described in McLendon.  The Board therefore concludes that VA has no duty to provide an examination regarding the Veteran's status post transsphenoidal resection of pituitary adenoma.   

VA also has no duty to provide an examination with regards to the Veteran's sleep apnea, claimed as secondary to asbestos exposure during service.  

The Veteran has not stated when a sleep disorder first manifested.  In an August 2009 document, the Veteran claimed he was tested for sleep apnea in the "late 70's or early 80's", but that he did not have a record from that test.  The Board concludes that there is no evidence of record establishing when the Veteran's sleep apnea manifested.  The record therefore shows that the second factor listed in 38 U.S.C.A. § 5103A(d) is absent with regards to this issue.  For this reason, the Board finds that VA has no duty to provide an examination with regard to the Veteran's claim of entitlement to service connection for sleep apnea.  

The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.
II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis and malignant tumors, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

The Board now turns to the merits of the Veteran's claims for service connection for a back disability, status post transsphenoidal resection of pituitary adenoma, and sleep apnea.  


II.A. Back Condition

The Veteran claims that his back disability had onset before service and that his back disability was aggravated in service.  Specifically, in his May 2009 claim he stated that "it was originally hurt at my work at Caterpillar Tractor Co. But it was aggravated by the service.  It is not extremely painful but I know it is there."  

In a March 1965 document, several months prior to the Veteran's entry into service, a private physician provided a diagnosis of a lumbosacral strain and possible ruptured intervertebral disc.  However, a May 1965 report of medical examination conducted at the Veteran's entry into active service documents a normal clinical evaluation of his spine, and spine x-rays taken at the same examination showed no indication of a back disability or injury.  On his Report of Medical History at this time he stated that he had previously worn a back brace or support, the examiner's notation in response to this statement indicates that the Veteran was treated for a back strain in 1964 or 1965 and wore a brace, but that x-rays were negative, and he rides a motorcycle with no symptoms. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that he injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).  

Since the Veteran's medical examination report from his entry examination in May 1965 did not contain any notation regarding a back injury or disability, the Veteran is presumed to be sound with regard to any and all conditions, including any disorder to his back.  This presumption can only be overcome if there is clear and unmistakable evidence to rebut it. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004). 

The Board finds that the evidence of a back strain prior to service does not constitute clear and unmistakable evidence of a pre-existing injury given that the available evidence indicates that any prior back strain was resolved prior to his entry into service.  This is a finding that is arguably favorable to the Veteran as any back injury or disease found in service now can serve as the basis for satisfying the in service incurrence element of his claim for service connection for a back condition.

With regard to in service manifestations of a back disease or injury, the service treatment records (STRs) do not contain any complaints or treatment related to the Veteran's back. Additionally, reports of medical examination dated May 1965 and June 1967 document normal clinical evaluations of the Veteran's spine, and the Veteran did not report any back symptoms or conditions on his signed and sworn Report of Medical History completed at separation in June 1967.  In his May 2009 claim, and in an August 2009 statement, over 40 years after service, he alleged that a back injury was aggravated by service.  Specifically, he stated that he believed that the "Army trucks + Jeeps [he rode] in during service ... contributed to more aggravation of the [back] condition." Presumably, he is asserting that the jarring from the motor vehicle rides injured his back in service.
 
In January 2010, VA afforded the Veteran an examination of his spine.  The examination revealed an unremarkable lumbosacral spine alignment, a slight narrowing of the intervertebral disc space at the L5/S1 level due to degenerative changes, and moderate degenerative changes at the facet joints at the L4/5 and L5/S1 levels.  Ultimately, the examiner provided an impression of minimal to moderate degenerative changes at the lower part of the lumbar spine.   The examiner noted that the Veteran, by his own admission, had not complained to a doctor regarding his back since discharge in 1967.  Citing the Veteran's normal x-ray at entry and an x-ray showing mild to moderate degenerative changes over 40 years later, and the fact that the Veteran did not complain of back pain, the examiner concluded that the Veteran's back problem was not due to active service.

The Board has considered the Veteran's opinion that his service caused his current back disability.  In this regard, there is no evidence that the Veteran has expertise in determining the cause of a low back disability.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board finds that the Veteran's nexus opinion in this regard is not competent evidence.  Whether a spine disability present many years after service is due to riding in vehicles during service, is a complex question, the answer to which is not determinable by observation with the five senses and is not within the realm of knowledge of a lay person.  It requires medical training and knowledge, review of x-rays and potentially other clinical evidence, and is not within the purview of a lay person. Accordingly, the Veteran's lay opinion as to the nexus of his back condition is not competent evidence and has little probative value.

Significant evidence in this case is the examiner's January 2010 opinion, and that opinion is highly probative as to whether the Veteran's current back disability is related to his active service.  Specifically, the finding of minimal to moderate degenerative changes of the lower part of the spine and the report that it is more than likely due to the Veteran's aging process are probative evidence as to whether the Veteran's low back disability is due to service.  The Board makes this finding because this is objective evidence obtained by testing and interpreted by an expert.  Further, there is no countervailing probative evidence.  

The preponderance of evidence is therefore against the claim of entitlement to service connection for a spine disability.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.B. Status post transsphenoidal resection of pituitary adenoma 

The Veteran had a pituitary adenoma, a benign tumor of the pituitary1, but it was completely removed September 2004.  Of record is a document from October 2007, in which Doctor P.P. noted that he did not see evidence of the tumor returning after its removal in September 2004.  In August 2009, the Veteran filed a claim for service connection asserting that his tumor, and any residuals post resection, were a result of in-service exposure to radiation, particularly, exposure to radiation while in teletype school in service.  In his February 2011 Radiation Risk Activity Information Sheet, the Veteran alleged that radiation from radio transmitters was the cause of his tumor.  

Presumptive service connection based on exposure to ionizing radiation is governed by two separate regulations, and each provides a separate and distinct basis for presuming service connection based on exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311 (2014).  However, the Veteran's claim is based on his reported exposure to radio equipment, which is considered nonionizing radiation.  The Court of Appeals for Veterans Claims (Court) has taken judicial notice that radio equipment emits microwave-type nonionizing radiation.  Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997).  Thus, the presumptions regarding exposure to ionizing radiation do not apply.

Additionally, as mentioned earlier, the Veteran's pituitary adenoma, since removed, was not a malignant tumor.  Thus, the chronic disease presumption for radiation exposed Veterans do not apply in this case.  38 U.S.C.A. §§ 3.307, 3.309.  

Even though the Veteran's disability does not fall under any of the presumptive provisions for service connection, the Veteran's claim could be granted if the three elements of service connection are shown by an equipoise standard of evidence just as in any other claim.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The first element in a service connection claim is a current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board finds that the Veteran has not presented any evidence of a current disability related to the removal of his benign pituitary adenoma in 2004. The evidence of record shows that the tumor was removed and has not recurred, and the Veteran has asserted no residuals from the resection. Thus, this claim must fail as there is no current disability.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.")

Additionally, the Board finds the Veteran's testimony attributing the cause of the pituitary adenoma to radio transmitter radiation not competent evidence, and the Veteran's own statements are the only evidence that attributes the pituitary adenoma to radiation emitted from radio equipment.  The Board notes that the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, attributing the existence of a benign tumor to radio transmitter radiation over 30 years post service involves a complex medical analysis that cannot be made solely by observation.  Therefore, the Board finds that the statements by the Veteran regarding a nexus between his pituitary adenoma and service are not competent evidence.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); See also, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no competent evidence of record to suggest that any potential in-service exposure to non-ionizing radiation caused his pituitary adenoma.  

Since the record contains no evidence of a current disability the preponderance of the evidence is against the finding of entitlement to service connection for status post transsphenoidal resection of pituitary adenoma, and therefore the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.C. Sleep apnea

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The Veterans Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 
VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a special relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H.  
The Manual contains guidelines for the development of asbestos related cases.  In this case, the record shows that the RO complied with these guidelines.  The RO sent the Veteran a letter in July 2010 requesting the details described above, and the Veteran provided some information in July 2010.  

The Veteran's contention that he was exposed to asbestos during service rests entirely on the alleged presence of asbestos-covered pipes in the office he was assigned to.  He offers no evidence or explanation as to how his service resulted in any actual asbestos exposure.  Rather, he claims that his presence in the office containing asbestos insulation makes it as likely as not that he was exposed to asbestos.  The Veteran does not allege that the asbestos was exposed, just that the office had insulation made of asbestos.  The mere presence of encased asbestos insulation in the office is not probative of any actual asbestos exposure, in the sense of entry into his respiratory system.  No evidence of record demonstrates how his duties caused him to be exposed to asbestos in his work office.  Specifically, the RO compiled a history of the Veteran's occupational history while in service with the goal of finding any exposure to asbestos.  The history did not reveal any exposure. Accordingly, the Board finds that the Veteran has not established that he was exposed to asbestos during service.  

Moreover, the Veteran's statements are not competent evidence sufficient to establish a nexus between sleep apnea and asbestos exposure.  The Veteran does not contend and the record does not otherwise suggest that he has any medical education, training, or experience.  He is, therefore, a lay witness.  38 C.F.R. § 3.159(a) (2) (2014).  Lay evidence may be sufficient to establish a medical nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the effects of asbestos exposure and the etiology of sleep apnea are complex and not within common lay knowledge, both require clinical testing and medical knowledge and analysis which is beyond a lay person's observations.  Thus, the Veteran's statements regarding a possible nexus between asbestos exposure and sleep apnea or as to the etiology of his sleep apnea are not competent lay evidence.  

Therefore, the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea, secondary to asbestos exposure in service.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a back disability is denied. 

Service connection for status post transsphenoidal resection of pituitary adenoma is denied. 

Service connection for sleep apnea is denied.  


REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  

In February 2010, VA afforded the Veteran an examination with regard to the claims of entitlement to service connection for hearing loss and tinnitus.  Audiometric testing shows that he has a current bilateral hearing loss disability and the audiologist indicated that he has tinnitus.  The examiner concluded that the Veteran's hearing loss was not caused by service because "review of the [claims file] revealed normal hearing sensitivity at [entry] and discharge."  The examiner further concluded that the Veteran's tinnitus was not caused by active service because the Veteran was unsure of the onset time of the tinnitus, and that his reported rate of tinnitus symptoms was "ordinary for most individuals."  The examiner also based her tinnitus opinion on the Veteran's normal audiometric test results at discharge.

This opinion is inadequate because the rationale is too limited.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (finding that because medical evidence could demonstrate a relationship between a Veteran's hearing loss and in-service exposure to loud noise, the Board erred in treating lack of hearing loss in service as dispositive evidence against a claim).  The examiner's rationale only explains that the STRs do not show a hearing loss disability or tinnitus during service; i.e. that the claimed disabilities were not documented during service.  It does not explain his conclusion that the hearing loss or tinnitus were not caused by or the result of service; i.e., whether noise exposure during service resulted in hearing loss and tinnitus that was not documented during service or that manifested after service.  Once VA provides a medical examination or obtains a medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, VA must provide an adequate examination and opinion as to whether there is a nexus between the Veteran's current hearing loss and tinnitus and his active service.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an audiology examination. The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed. The examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and/or tinnitus was caused by any event, injury or disease during his active service. A complete rationale must be provided for any conclusions reached. A rationale that depends entirely on the whether the hearing loss and/or tinnitus is shown by treatment records created at the time of active service is not adequate with regard to whether an event, injury, or disease caused hearing loss and or tinnitus, as the examiner should also consider whether noise exposure from the Veteran's in service occupational duties caused these conditions post-service.

2.  Then, readjudicate the claims on appeal. If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


